                                                                               LAW OFFICES OF


                                                      DIBBLE & MILLER, P. C.
                                                            ATTORNEYS AND COUNSELORS AT LAW
                  ATTORNEYS                                                                                                              PARALEGALS (ALPHABETICAL)
                                                                     55 CANTERBURY ROAD
  GERALD W. DIBBLE, B.S., J.D., LL.M. (TAX)                                                                                          DANIELLE ALCHOWIAK, B.A., R.P.
                                                                ROCHESTER, NEW YORK 14607-3436
        G. MICHAEL MILLER, B.A., J.D.                                                                                                    GLENDA K. BONDY, B.S.
                   ————                                                  PHONE: (585) 271-1500                                         CHRISTINE M. JOHNSON, B.A
        DOUGLAS J. LUSTIG, B.S., J.D.                                   FACSIMILE: (585) 271-0118
                                                                                                                             ANDREA I. KRUEGER, B.B.A., M.S. (TAX), C.P.A.****
       GERARD F. NORTON, B.A., J.D.
                   ————                                                      www.dibblelaw.com                           STEVEN J. LITTEER, B.A., E.A. (TAX DEPARTMENT SUPERVISOR)
        JOHN J. JAKUBEK, B.A., J.D. **                                       info@dibblelaw.com
                                                                                                                                         SPENCER C. LOWE, B.S.
        CRAIG D. CHARTIER, B.S., J.D.                                               ————
                                                                                                                              TIMOTHY J. MCMAHON, B.S., M.B.A., J.D., E.A.*
        WILLIAM H. KING, Jr., B.A., J.D.                  SERVICE AND NOTICE OF LEGAL PLEADINGS OR OTHER PAPERS BY FAX
                                                                           OR E-MAIL IS NOT ACCEPTED.                                 KEVIN P. MELANSON, B.S., E.A.
    AUDREY B. SWANK, B.S., M.A., J.D. ***                                     SEE CPLR 2103(b)(5).                              ANDREA M. MOORE, A.A.S., B.S., M.S., E.A.
        MIKAL J. KRUEGER, B.A., J.D.                                     * NOT LICENSED TO PRACTICE LAW                                  LAURIE B. SALKO, A.A.S.
         CYNTHIA M. OLIN, B.A., J.D.                                           ** LICENSED IN NY & MA
                                                                          *** LICENSED IN DC, NY, MI & FL                  MADELINE M. STOLT (BANKRUPTCY TRUSTEE PARALEGAL)
       CHARLES B. MCLAUD, B.A., J.D.                                        ****LICENSED IN NY, MI & CA                             ADRYANN M. STRAUSS, B.A., J.D.*
        DOUGLAS A. BASS, B.S., J.D.                                            PENN YAN OFFICE                                            M. RYAN WICKER, B.S.
    GREGORY M. LEATHERSICH, B.A., J.D.                          131 MAIN STREET, PO BOX 681, PENN YAN, NY 14527                                  ————
                   ————                                                          (315) 536-7555
                ADMINISTRATION                                                                                                              PROJECT SPECIALISTS
                                                                                                                                      JEANNE M. MASTIN, B.S., R.N.
MICHELINA E. VASSALLO, B.A. (OFFICE MANAGER)
                                                                                                                                    SHEILA P. KELLEY, M.S., M.D., Ph.D.
DAVID B. NICKASON, B.S. (LEGAL ADMINISTRATOR)
    MAX J. NAGOWSKI, B.A. (ACCOUNTANT)                                                                                          COLEMAN D. CLARKE, Jr., B.A., M.DIV., Ph.D.



           February 12, 2019

           Office of the Clerk
           U.S. Bankruptcy Court
           U.S. Courthouse
           100 State Street
           Rochester, New York 14614


                                    RE:         Floyd Eugene and Evelyn Grace Buckley
                                                BK No.: 18-21238

           Dear Clerk:

                   Please be advised, that Douglas J. Lustig, Trustee will be withdrawing his Application To
           Employ Attorney for the Trustee, but reserves the right to file the Application at a later date if the
           situation arises.

                        Thank you for your cooperation and assistance.


           Very truly yours,

           /s/Douglas J. Lustig

           Douglas J. Lustig, Trustee
           DJL/mms

           cc:          Kathleen D. Schmitt, Esq.



           Filename: \\gwdntserver\Desktops\MMS\Desktop\18-21238 WITHDRAW AS COUNSEL LETTER TO CLERK.docx
           Locator: 2/11/19//BMS//3//c

                 Case 2-18-21238-PRW, Doc 38, Filed 02/12/19, Entered 02/12/19 11:23:47,
                                  Description: Main Document , Page 1 of 1
